HAND, Circuit Judge
(concurring).
I do not agree that there was any contract between the parties, except that, if the bid was sold, the plaintiff should have an interest in it. The bid was not sold, and it has now been decided that the plaintiff had no interest in it at all. If he had had a contract that the new company should employ him as *1010salesman, lie would, only be entitled to sue for its breach, as Judge MANTON shows. It is quite clear that on June 29, 1920', he did not suppose that he had such a contract, and the matter seems to me very vague. Whether or not he had any quasi contractual right against the defendant a,t all, at least it could not arise until it appeared that the selling contract, for which alone he originally stipulated, had been denied him. I cannot find any evidence that it ever was. His letter of September 16, 1920, says that he would not go into the company, if Mitchell’s suspicion of him remained. This he reaffirmed on his cross-examination. It does not appear that it ever was removed; perhaps he. refused to go in. The defendant’s letter of October 13, 1920, by no means denied the possibility of any connection between him and the company. Until it appears that he was so refused, there has clearly been no unjust enrichment, and so no claim in quasi contract. If he can prove that he was so refused, perhaps he may be able to recover. It seems to me best to say nothing on that score until the second cause of action has been tried again.